Citation Nr: 1241425	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.   07-37 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M.  Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1983.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.   Jurisdiction over the case was subsequently transferred to the RO in Newark, New Jersey.

When this case was most recently before the Board in March 2012, it was remanded for additional development.   The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran has been diagnosed with right shoulder impingement syndrome.  In December 2007, the Veteran provided a statement attached to his substantive appeal, in which he asserted that while conducting a drug raid as a Drug Enforcement Agent in June 2001, he attempted to step over shoe boxes on the floor.  He stated that as a result of his knee problems, he was unable to lift his knee high enough to step over the boxes, and he ended up tripping, falling, and injuring his right shoulder.  This description of the injury remained consistent with a less-detailed version provided in a previous June 2006 written submission.

In September 2001, the Veteran underwent an MRI of the right shoulder, status post injury.  The Veteran was found to have rotator cuff tendinopathy.  There was no evidence of a full thickness tear.  In November 2001, the Veteran complained of right shoulder pain to a private physician.  The physician noted that the Veteran may have shoulder instability.  In February 2002, the Veteran sought private treatment for his right shoulder, noting that while involved in a drug raid in June 2001, he fell and pulled his right shoulder.  A complete MRI of the right shoulder revealed a rotator cuff tendinopathy.  The Veteran was diagnosed with right shoulder tendonitis with some mild instability.

In January 2006, the Veteran had a private MRI of his right shoulder, based on an undescribed injury that occurred two months prior to this date.  The MRI revealed cuff tendinosis and an insertional tear of the supraspinatus.  There was also a suggestion of a small tear involving the posterosuperior quadrant of the labrum.

In May 2006, the Veteran underwent a right shoulder arthroscopic subacromial decompression and mini open rotator cuff repair.  The Veteran was found to have right shoulder impingement and rotator cuff tear.

In December 2011, the Veteran submitted a statement noting that his right shoulder injury occurred as a result of his lower extremity radiculopathy.  He stated that he was walking after sitting in the car for a long time, and he fell because his leg gave out due to his radiculopathy.  It is unclear whether the Veteran's description of this injury is related to the incident in 2001 or 2005.  The Board notes, however, that while the Veteran was not granted service connection for radiculopathy until March 28, 2006 (after both alleged injuries), the Veteran may have been experiencing some radiculopathy due to his service-connected degenerative disc disease at the time of his injury.

In response to the Board's April 2009 remand, the Veteran was afforded a VA examination in March 2010 in which the examiner was unable to opine as to whether the Veteran's right shoulder disability was related to his service-connected disabilities without resort to speculation.  In August 2010, the Board remanded the claim specifically for the examiner to consider the Veteran's lay statements of his injury and for a supplemental opinion based on these statements.  In a September 2010 opinion, the original examiner concluded that it was less likely than not that the Veteran's right shoulder disability was related to his service-connected knee and back disorders.  As rationale, the examiner noted that in an August 2007 examination, the Veteran had no weakness in his lower extremities.

In response to the Board's March 2012 remand, the Veteran was afforded another VA examination that month for the examiner to consider the Veteran's lay statements and complete history of his two reported injuries (June 2001 and late 2005) and the previous right shoulder diagnoses of record, and to articulate a complete clinical rationale based on the evidence of record.  A review of the record indicates that notice was sent to the Veteran at his address of record in March 2012 notifying him that VA was scheduling him for an examination, along with the consequences for failure to report for an examination or reexamination.  In a second letter that month, the Veteran was provided with notice of the date, time, and place of the examination.  The Veteran failed to report for the examination without explanation.  He has not requested that the examination be reschedule or provided an explanation for his failure to report.

The Board acknowledges that the Veteran was provided appropriate notice and failed to report for the scheduled March 2012 VA examination.  As such, the Board finds that scheduling another VA examination is not warranted at this time.  Nevertheless, the Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination and corresponding report must be adequate.  See Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).

In this case, the Board finds that the March 2010 VA examination and addendum opinion are inadequate inasmuch as a complete medical opinion addressing the nature and etiology of the Veteran's right shoulder disability is needed to have sufficient medical evidence of record to decided the Veteran's claim.  As such, the Board finds that an additional attempt to secure an adequate medical opinion that is based on the evidence of record is warranted in this case.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1.  The Veteran's claims files, including a copy of this Remand and a copy of any pertinent records in Virtual VA not contained in the claims files, should be forwarded to a VA examiner other than the examiner who performed the March 2010 VA examination for a complete review of the record and preparation of a supplemental opinion to the examination report addressing the following:

a.  Identify all current disability/ies affecting the right shoulder, to include the previously diagnosed rotator cuff tendinopathy (diagnosed in September 2001) and right shoulder impingement with rotator cuff tear (diagnosed in May 2006).

b.  Then, with respect to each such diagnosed disability, provide an opinion concerning whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused or permanently worsened by the Veteran's service-connected right knee, left knee, and/or degenerative disc disease disabilities.

In addition to the medical evidence of record, the examiner is asked to particularly consider the Veteran's lay statements of record describing the history of his right shoulder injuries, including his June 2006 and December 2007 written submissions.  For the purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinions, he or she should explain why the opinions cannot be provided.

2.  The RO or the AMC should undertake any other indicated development.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.   

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.   See Kutscherousky v.  West, 12 Vet.  App.  369 (1999).

This case must be afforded expeditious treatment.   The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp.  2012).



_________________________________________________
Shane A.  Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A.  § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.   This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R.  § 20.1100(b) (2012).

